20-05027-rbk Doc#109 Filed 10/21/20 Entered 10/21/20 13:19:08 Main Document Pg 1 of
                                         4




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

      In re:                                  §
                                              § Chapter 11
      KrisJenn Ranch, LLC,                    §
                                              §
      Debtor                                  § Case No. 20-50805
                                              §


      KrisJenn Ranch, LLC, KrisJenn Ranch,    §
      LLC–Series Uvalde Ranch, and KrisJenn   §
      Ranch, LLC–Series Pipeline ROW, as      §
      successors in interest to Black Duck    §
      Properties, LLC,                        §
                                              § Adversary No. 20-05027
      Plaintiffs,                             §
                                              §
      v.                                      §
                                              §
      DMA Properties, Inc. and Longbranch     §
      Energy, LP,                             §
                                              §
      Defendants.                             §
20-05027-rbk Doc#109 Filed 10/21/20 Entered 10/21/20 13:19:08 Main Document Pg 2 of
                                         4




      DMA Properties, Inc. and Frank Daniel         §
      Moore,                                        §
                                                    §
      Cross-Plaintiffs/Third-Party Plaintiffs,      §
                                                    §
      v.                                            § Adversary No. 20-05027
                                                    §
      KrisJenn Ranch, LLC, KrisJenn Ranch,          §
      LLC–Series Uvalde Ranch, and KrisJenn         §
      Ranch, LLC–Series Pipeline ROW, Black         §
      Duck Properties, LLC, Larry Wright, and       §
      John Terrill,                                 §
                                                    §
      Cross-Defendants/Third-Party Defendants.      §


       ORDER (I) GRANTING DMA PROPERTIES, INC.’S MOTION FOR PARTIAL SUMMARY
       JUDGMENT ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS,
        AND (II) OVERRULING KRISJENN RANCH, LLC, KRISJENN RANCH, LLC SERIES
                  UVALDE RANCH, KRISJENN RANCH, LLC SERIES PIPELINE
                        ROW’S OBJECTIONS TO DMA’S EVIDENCE
                          [RELATES TO ADV. DKT. NOS. 41 & 95]

            On this day, the Court considered (I) DMA Properties, Inc.’s Motion for Partial

     Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments [Adv.

     Dkt. No. 41] (the “Motion for Summary Judgment”) and (II) Krisjenn Ranch, LLC,

     Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row’s

     Objections to DMA’s Evidence [Adv. Dkt. No. 95] (“Evidentiary Objections”). Having
     reviewed the parties’ briefing, the governing law, and the case file as a whole and having

     heard the parties’ arguments as presented by counsel, the Court finds (I) the Motion is

     meritorious and should be granted, and (II) the Evidentiary Objections are not well-taken

     and should be overruled.

            It is therefore ORDERED that for the reasons stated on the record, DMA

     Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s Ownership Interest

     in the Bigfoot Note Payments [Adv. Dkt. No. 41] is GRANTED.




                                                     2
20-05027-rbk Doc#109 Filed 10/21/20 Entered 10/21/20 13:19:08 Main Document Pg 3 of
                                         4



            It is further ORDERED that for the reasons stated on the record, Krisjenn Ranch,

     LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline

     Row’s Objections to DMA’s Evidence [Adv. Dkt. No. 95] are OVERRULED.

            IT IS SO ORDERED.

                                             ###

     Order Prepared By:

     /s/ Christopher S. Johns
     Christopher S. Johns
     State Bar No. 24044849
     Christen Mason Hebert
     State Bar No. 24099898
     JOHNS & COUNSEL PLLC
     14101 Highway 290 West, Suite 400A
     Austin, Texas 78737
     512-399-3150
     512-572-8005 fax
     cjohns@johnsandcounsel.com
     chebert@johnsandcounsel.com
     /s/ Timothy Cleveland
     Timothy Cleveland
     State Bar No. 24055318
     Austin H. Krist
     State Bar No. 24106170
     CLEVELAND | TERRAZAS PLLC
     4611 Bee Cave Road, Suite 306B
     Austin, Texas 78746
     512-689-8698
     tcleveland@clevelandterrazas.com
     akrist@clevelandterrazas.com
     /s/ Natalie F. Wilson
     Natalie F. Wilson
     State Bar No. 24076779
     LANGLEY & BANACK, INC.
     745 East Mulberry Avenue, Suite 700
     San Antonio, Texas 78212
     210-736-6600
     210-735-6889 fax
     nwilson@langleybanack.com
     Counsel for Frank Daniel Moore and DMA Properties, Inc.


                                                    3
20-05027-rbk Doc#109 Filed 10/21/20 Entered 10/21/20 13:19:08 Main Document Pg 4 of
                                         4




     Approved as to Form:

     /s/ Charles John Muller, IV
     Ronald Smeberg
     Charles John Muller, IV
     THE SMEBERG LAW FIRM, PLLC
     2010 W Kings Hwy
     San Antonio, TX 78201-4926
     ron@smeberg.com
     john@muller-smeberg.com

     Counsel for Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, Series Uvalde
     Ranch, KrisJenn Ranch, LLC, Series Pipeline Row




                                                  4
